DETAILED ACTION

This Office action is a reply to the amendment filed on 1/3/2022. Claims 1-4 are pending. No claims have been withdrawn, cancelled or added.

Terminal Disclaimer
The Terminal Disclaimer filed on 1/3/2022 has been approved. See Terminal Disclaimer review decision filed on 1/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aira et al. (NPL Reference, “Static and kinetic friction coefficients of Scots pine (Pinus sylvestris L.), parallel and perpendicular to grain direction” (‘Aira’).
Claim 1, Aira provides a natural wood product (“two pieces of wood” in section 1. Introduction, or alternatively, “wood specimens” in section 2. Material and Methods; see Figs. 5-7, or alternatively “planed” in Table 2) comprising:
a first substantially planar, first outer surface (first radial surface; Fig. 7), said first 
 a second substantially planar, second outer surface (second radial surface; Fig. 7), said second outer surface being oppositely disposed from said first outer surface (Fig. 7);
 wherein said first outer surface has a predetermined smoothness (roughness or surface irregularities present in most bodies in section 1. Introduction, or alternatively [f]riction coefficients for wood depend primarily on moisture content and surface roughness, which is in turn determined by, among other factors, anatomical properties, hardness and machining characteristics in section 1. Introduction; Fig. 1), said predetermined smoothness being measured as a static friction coefficient of 0.15 to 0.30 (the static friction coefficient (µe) of Specimen 4 is 0.18, which falls within the claimed range and thus meets the claim; Table 4).
In the event that applicant disagrees that Aira teaches the static friction coefficient of 0.15 to 0.30, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the mechanically treated first and second outer surfaces such that the static friction coefficient being 0.15 to 0.30, with the reasonable expectation of further optimizing the amount of sliding between wood pieces based on the intended use of the wood pieces, such as flooring or furniture, since Aira teaches that reducing surface roughness results in a reduction of static coefficient of friction in the cited wood material, and since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Claim 2, Aira further provides wherein the static friction coefficient is 0.15 to 0.25 (the static friction coefficient (µe) of Specimen 4 is 0.18, which falls within the claimed range and thus meets the claim; Table 4).
In the event that applicant disagrees that Aira teaches the static friction coefficient of 0.15 to 0.25, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the mechanically treated first and second outer surfaces such that the static friction coefficient being 0.15 to 0.25, with the reasonable expectation of further optimizing the amount of sliding between wood pieces based on the intended use of the wood pieces, such as flooring, furniture or “carpentry”, since Aira teaches that reducing surface roughness results in a reduction of static coefficient of friction in the cited wood material, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3, Aira further provides wherein the mechanical treatment is one of: planing, sanding, scraping and brushing (planing; “planed timber” Table 2).
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudel (US 20110284131) in view of Aira et al. (NPL Reference, “Static and kinetic friction coefficients of Scots pine (Pinus sylvestris L.), parallel and perpendicular to grain direction” (‘Aira’).
Claim 1, Trudel teaches a natural wood product comprising:

 a second substantially planar, second outer surface (a second outer surface of 10 or 10’; Fig. 4A), said second outer surface being oppositely disposed from said first outer surface (opposite surface of 10 or 10’; Fig. 4A);
 wherein said first outer surface has a predetermined smoothness (smoothness of the first outer surface of 10 or 10’; [0022], [0024]; note that the tongue, the top surface, the bottom surface or a side surface of the panel 10 or 10’ can be considered the outer surface having a predetermined smoothness, as exceedingly broadly claimed; Fig. 4A).
Trudel is silent as to said predetermined smoothness being measured as a static friction coefficient of 0.15 to 0.30.
However, Aira teaches a natural wood product, and that mechanically treating the natural wood product to remove protuberances from the surface to make it less rough results in a smaller static coefficient of friction (Aira section 1. Introduction), and wherein the natural wood product has a firs outer surface having a predetermined smoothness being measured as a static friction coefficient of 0.15 to 0.30 (Aira; the static friction coefficient (µe) of Specimen 4 is 0.18, which falls within the claimed range and thus meets the claim; Table 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming said predetermined smoothness being measured as a static friction coefficient of 0.15 to 0.30, with the reasonable expectation of further optimizing the amount of sliding between wood In re Aller, 105 USPQ 233.
Claim 2, as modified above, the combination of Trudel and Aira teaches all the limitations of claim 1 as above, and further teaches wherein the static friction coefficient is 0.15 to 0.25 (Aira; the static friction coefficient (µe) of Specimen 4 is 0.18, which falls within the claimed range and thus meets the claim; Table 4).
Claim 3, as modified above, the combination of Trudel and Aira teaches all the limitations of claim 1 as above, and further teaches wherein the mechanical treatment is one of: planning, sanding, scraping and brushing (planed and/or sanded [0021], [0023], [0024], [0026]).
Claim 4, Trudel further teaches wherein the wood product comprises solid hardwood ([0012]; claim 8).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aira et al. (NPL Reference, “Static and kinetic friction coefficients of Scots pine (Pinus sylvestris L.), parallel and perpendicular to grain direction” (‘Aira’) in view of Meijun Xu et al. (NPL Reference, “Effects of Surface Roughness and Wood Grain on the Friction Coefficient of Wooden Materials for Wood-Wood Frictional Pair) (‘Xu’).
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aira et al. (NPL Reference, “Static and kinetic friction coefficients of Scots pine (Pinus sylvestris L.), parallel and perpendicular to grain direction” (‘Aira’).
Re claim 1, applicant argues that the purpose of Aira’s static friction coefficient is not to ease the finishing treatment requirement. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claims 2-3 stand or fall with claim 1 as above.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aira in view of Meijun Xu et al. (NPL Reference, “Effects of Surface Roughness and Wood Grain on the Friction Coefficient of Wooden Materials for Wood-Wood Frictional Pair) (‘Xu’).
Claim 4 stands or falls with claim 1 as above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635